Title: From Thomas Jefferson to William Short, 11 July 1793
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia July 11. 1793.

Your two favors dated Aranjuez, Apr. 2. (Private) have been duly received. Your letter of Dec. 18. inclosing one open to Mr. Brown had been before received, and his forwarded, but no answer come to hand when I heard of the failure of Donald & Burton. I was told it in the street, and went instantly to the Treasury office and entered a caveat against the transfer of your property by the best general description I could. I wrote to Mr. Brown by the same post which carried him the news of the failure, as also the caveat. I likewise wrote to Mr. Skipwith to beg he would go down to Richmond and use his personal influence with Brown to get your property out of his hands. I have never got an answer from him, but I inclose you an extract from Brown’s dated Apr. 15. As the letter he therein promised did not come, I wrote again. You have inclosed an extract from his second answer June 3. In the mean time yours of Apr. 2. came, covering a power of attorney to me. I went with this instrument to the Treasury, to shew that I was authorised to enquire after your property. No trace of it could be found here. However one of the officers very soon after informed me that in consequence of the caveat I had first entered, a letter had come from the deputy in Richmond informing them that that property was all transferred to your name. I have waited till the last moment by the present opportunity to have the letter found: but the researches for it have been fruitless, tho’ their recollection of having recieved such a letter seems perfect. They have written to Richmond a second time for information, but this will not be in time to send you now. In the mean while you may be assured of two facts. 1. that putting together this recollection of the letter, and Brown’s information of June 3. it is quite certain that all your property now stands in your own name. 2. that the American effects of Donald & Burton will pay every American creditor, preferred as they are by our laws to all others. I do not know whether it might not be practicable to save, under this privilege, what you had in Donald’s hands in London, if we had evidence of it. I shall leave this place the 1st. day of October, that ending the quarter at which the accounts of my department are settled, no more to return. I will employ some broker (they are most to be relied on) to recieve your interest quarterly and invest it, when prices are proper, in new paper, till you direct what shall be done with it. We are beginning in Virginia to think of tenanting our lands, and I believe it will be practicable at a rent of 5. per cent on the value. It will still however be a troublesome revenue, but an increasing capital. Never did mortal long so much for an object as I do for the 1st. of October. No conjecture can be formed who will be my successor. It is not in my  power to say a word about your future destiny, not a word having been said to me on the subject since what I first communicated to you. I presume that will take place. Direct all your future public letters to ‘the Secretary of state for the US.’ I inclose you a letter from your brother, which will doubtless give you your family news. I recollect no death nor other article of private intelligence which can interest you, and a throng of business obliges me here to conclude with the assurances of the sincere esteem & constant attachment of Dear Sir your affectionate friend & servt

Th: Jefferson

